946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thomas D. POWELL, Appellant,v.U.S. DEPARTMENT OF STATE.
No. 89-5456.
United States Court of Appeals, District of Columbia Circuit.
March 19, 1991.

Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for summary reversal and the opposition thereto, and appellee's motion for summary affirmance, it is


2
ORDERED that appellant's motion for summary reversal be denied.   Appellant contends, in part, that the Department of State failed to respond to the requests for documents set forth in paragraphs 1 through 14 of his May 21, 1986 letter to the agency.   This issue, however, was not specifically raised in appellant's objections to the magistrate's findings.   Hence, the claim was not preserved for appeal, and the district court did not err by failing to address the matter.   See D.C. Local Rule 504(b) (objections to a magistrate's proposed recommendations "shall specifically identify the portions of the proposed findings and recommendations to which objection is made and the basis for the objection.").   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated in the Magistrate's Report and Recommendation, filed July 6, 1988, and in the district court's order granting summary judgment, filed November 9, 1989.


4
Summary judgment was proper in this case on the basis of an agency declaration alone because the declaration described the justifications for nondisclosure in reasonably specific detail and demonstrated that the information withheld logically falls within the exemptions claimed.   See Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C.Cir.1982).   We also agree with the district court that appellant has failed to demonstrate bad faith.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.